     Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 1 of 7




                                     STATEMENT OF FACTS

        On January 6, 2021, your affiant, Detective Scott Brown, was on duty and performing my
official duties as a Metropolitan Police Department Detective. Specifically, I am assigned to the
Narcotics and Special Investigation Division,
Since January 6, 2021, your affiant has been tasked with investigating criminal activity in and
around the Capitol grounds.

         The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Only authorized people
with appropriate identification are allowed access inside the U.S. Capitol. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. On January 6, 2021, permanent and temporary security barriers were in place to separate
areas where lawful first amendment activity could be conducted from areas restricted both to
prevent any adverse impact on the legislative process and to safeguard and prevent and property
damage directed at the U.S. Capitol and West Front Inaugural Platform. These security barriers
included bike racks that were positioned to the north of the U.S. Capitol along Constitution
Avenue; to the south of the U.S. Capitol along Independence Avenue; to the west of the U.S.
Capitol along First Street on the eastern side of that street; and, on the east side of the U.S. Capitol,
between the Capitol Plaza (East Front) and the grassy areas located between the Plaza and First
Street. This bounded area is hereinafter referred
Front of the Restricted Grounds there were additional temporary barriers due to preparations and

Closed By ord                                                    The exterior plaza of the U.S. Capitol
was also closed to members of the public.

       The picture on the next page demonstrates the barriers that were set up around the Capitol
Building on January 6, 2021.




        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
    Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 2 of 7




elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings commenced, a large crowd gathered outside the U.S. Capitol. As noted
above, temporary and permanent barricades were in place around the exterior of the U.S. Capitol
building, and U.S. Capitol Police were present and attempting to keep the crowd away from the
Capitol building and the proceedings underway inside.

        The picture below shows the west side of the Capitol Grounds near the Inaugural Stage
where a police barricade was established along with the fenced barricade in an attempt to keep
protesters from breaching the barricade.




       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to and did evacuate the chambers. Accordingly, the joint session
    Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 3 of 7




of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
and the Restricted Grounds without authority to be there.

       On January 9, 2021, the FBI received a tip that Otero County, New Mexico Commissioner
COUY GRIFFIN (hereinafter S1) was present at the U.S. Capitol on January 6, 2021, and had
posted videos to his Facebook page indicating that he intended to return to Washington, D.C. on


       Through investigation, the FBI and your affiant learned that S1 is the founder of an
                                                                      .S. Capitol on January
6, 2021, S1 posted a video to the Cowboys for Trump Facebook page in which he stated that he

which has since been removed from the Facebook page, he went on to state his intention to return
to the U.S. Capitol on January 20, 2021:



          You want to say that that was a mob? You want to say that was violence?
                          am. No we could have a 2nd Amendment rally on those
          same steps that we had that rally yesterday. You know, and if we do, then
            s gonna be a                            s gonna be blood running out of
          that building. But at the end of the day, you mark my word, we will plant
          our flag on the desk of Nancy Pelosi and Chuck Schumer and Donald J.
          Trump if it boils down to it.



       On January 11, 2021, Special Agents from the FBI interviewed S1 about his actions on
January 6, 2021. S1 reported that he traveled to Washington, D.C. to participate in a protest
regarding the results of the 2020 Presidential Election. S1 stated that he traveled with a man named
MATT STRUCK, who runs media for the Cowboys for Trump organization. S1 told agents that
he expected the event to be peaceful, and that it largely was. S1 stated that when he arrived at the
U.S. Capitol, there was already a large crowd forming around the barricades. S1 stated that he was

area of the U.S. Capitol. S1 indicated that neither he nor STRUCK entered the U.S. Capitol
building at any time, and instead they both remained on the U.S. Capitol steps. S1 stated that police
never asked him to leave the area, and he exited the U.S. Capitol grounds peacefully. Finally, S1
    Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 4 of 7




stated that he plans to return to Washington, D.C. for the rally on January 20, 2021, and hopes the
protests will be non-violent. S1 told the Special Agents that he hopes a change in leadership can



        Special Agents from the FBI also interviewed STRUCK, the videographer that traveled
with S1 to Washington, D.C. on January 6, 2021. STRUCK stated that, following the rally, he and
S1 moved towards the
barriers and up onto the platform deck in front of the U.S. Capitol. STRUCK stated that he and S1
                                                                                              UCK
stated that as he and S1 got closer to the U.S. Capitol, there were people around them scaling
additional walls, but S1 decided they would not do that. Instead, a door opened which gave them
access to the top stairs and the outside deck of the U.S. Capitol via a temporary staircase. S1 got
up on the wall to face the crowd, and was able to borrow a bullhorn to lead the group in a prayer.
STRUCK stated that he and S1 remained up on the deck for approximately an hour and a half, and
left unprompted when they smelled pepper spray in the air. STRUCK stated that neither he nor S1

onto the steps of the U.S. Capitol. STRUCK provided the FBI with the video footage that he had
taken on January 6, 2021, during the incident at the U.S. Capitol.

       According to Special Agents from the FBI, the video footage provided by STRUCK is

personal Facebook page.

        The below picture is a still image taken from an ABC7 news
in the January 6, 2021, incident at the U.S. Capitol. In the image, S1 is seen standing on the west
front of the U.S. Capitol steps, well within the restricted area.




       In another media story by Inside Edition, S1 was interviewed about his participation in the
January 6, 2021, incident at the U.S. Capitol. The news segment contained video footage of S1
        Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 5 of 7




                                                                                   oing anywhere.
We are not going to take for no for an answer. We are not going to get our election stolen from us




going to allow it.


Facebook page, shows S1 addressing the crowd with a bullhorn in the same general location on
the U.S. Capitol steps:




       Additional still images
from the ABC7 News story show                         U.S. Capitol as the videographer pans
away from S1. Once again, although the crowd control barriers are not visible due to the large

area.
     Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 6 of 7




       On January 14, 2021, during an Otero County, New Mexico council meeting, S1 spoke for
approximately seventeen minutes about his actions on January 6, 2021. During these comments,
S1 told the council that he noticed the fencing that was erected to delineate the area between
permissible First-Amendment activity and the prohibited areas on the west side of the U.S. Capitol.

was some fencing up and they were saying that you could not go any further because this was
being reserved for Joe Biden and his inauguration. Well, you tell a million Trump supporters that

ba

       S1 also told members of the council about his intent to lead the group in a prayer, and noted

                                                                nd actions on January 6, 2021, are
consistent with the video screenshots and other open source material that your affiant has reviewed.

        Finally, S1 also spoke at the council meeting about his plans to return to Washington, D.C.
to protest President-Elect

                                                                                       t I got in the

seat on my right side. And I will embrace my Second Amendment, I will keep my right to bear
arms, my vehicle is an extension of my home in regard to the constitution law, and I have a right


         Your affiant reviewed open source material and news articles about S1 in order to become
familiar with his appearance. As an example, your affiant compared the photograph of COUY
GRIFFIN from a May 20, 2020, news article to the still images of S1 from the January 6, 2021,
incident at the U.S. Capitol. Based on this comparison, as well as the other facts contained within
this affidavit, your affiant reasonably believes that the person shown within the restricted area of
the U.S. Capitol on January 6, 2021, is, in fact, COUY GRIFFIN.
    Case 1:21-mj-00092-ZMF Document 1-1 Filed 01/16/21 Page 7 of 7




       Based on the foregoing, your affiant submits that there is probable cause to believe that
COUY GRIFFIN violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions.




                                              DETECTIVE SCOTT BROWN
                                              METROPOLITAN POLICE DEPARTMENT



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January 2021.




                                              ___________________________________

                                              U.S. MAGISTRATE JUDGE
